Citation Nr: 9907959	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

 
THE ISSUE

Entitlement to an increased evaluation for service-connected 
plantar fasciitis, with bilateral hammertoes, second and 
third digits, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1990 to December 
1994.   This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied entitlement to 
an increased evaluation in excess of 10 percent for bilateral 
plantar fasciitis and hammertoes, second and third digits.


FINDING OF FACT

The veteran's service-connected bilateral plantar fasciitis 
is manifested by constant bilateral foot pain, soreness, and 
tenderness, most prominent over the plantar surface, less 
over the heels, subjective complaints of swelling and 
stiffness, with all symptoms increased with activity, but is 
not manifested by limitation of motion or marked deformity.   


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for bilateral 
plantar fasciitis with hammertoes, second and third digits, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.20, 4.71a, Diagnostic Codes 5276-5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, in view of the veteran's 
contentions, the claim for an increased evaluation is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  After reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a). 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Medical reports 
must be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  Evaluation of the 
complete medical history protects claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enables VA to make a more precise evaluation of the level 
of the disability and of any changes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must also consider functional impairment and effects of 
painful motion.  38 C.F.R. §§ 4.40, 4.59 (1998).  Functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

When a condition not listed in the rating schedule is 
encountered, it is permissible to rate the condition under a 
diagnostic code pertaining to a disease or injury which is 
closely analogous in terms of the anatomical location, 
symptomatology, and functions affected.  38 C.F.R. § 4.20.

On VA examination conducted in March 1995, the veteran 
complained of hammertoes and pain in both feet.  He 
complained that the pain was worst in the mornings and was 
particularly severe in the medial arch area.  Hallux valgus 
deformity of both feet was present.  There was hammertoe 
deformity of the second and third toes of both feet.  There 
was marked tenderness on the plantar aspects of both feet, 
particularly in the medial and mid-plantar aspects.    

By a rating decision issued in May 1995, service connection 
for a bilateral foot disability was granted, and a 10 percent 
evaluation was assigned for that disability.  The veteran was 
notified of that determination in that same month.  By a 
statement submitted in June 1997, the veteran alleged that 
his bilateral foot disability had increased in severity.  In 
particular, the veteran asserted that he had a constant 
burning sensation and pain in both arches and heels.  He 
contended that the increased pain precluded participation in 
sports or strenuous activity.

On VA examination conducted in July 1997, the veteran's 
primary complaints were pain, soreness, tenderness, some 
stiffness, and lack of endurance.  On physical examination, 
tenderness and soreness were more prominent over the plantar 
surface and less over the heels.  There was no swelling, 
deformity, or calluses.  The examiner concluded that the 
veteran had bilateral plantar fasciitis and hammertoes, left 
second and third digits.  There was no significant bone or 
joint abnormality of either foot on radiologic examination. 

At a personal hearing conducted in March 1998, the veteran 
testified that he had constant pain in both feet, worst in 
the arch area and on the bottoms of the heels.  He testified 
that the pain became more severe with any kind of strenuous 
activity and when at his work, which required walking.  He 
also described a constant sense of pressure due to swelling, 
and reported some muscle cramping.  The veteran testified 
that orthotics, such as shoe inserts, did not alleviate 
symptoms, and in fact made his feet feel worse when there was 
swelling.  He testified that he did not seek post-service 
medical care for his feet because he learned in service that 
little could be done to alleviate the disability.

The Board finds the veteran's statements and testimony as to 
his subjective symptoms credible.  The Board notes, for 
example, that the veteran has consistently complained that 
his feet become swollen on use.  Although no medical evidence 
of swelling was noted on the two post-service VA 
examinations, swelling of the feet was documented on several 
occasions during service.  

The veteran's bilateral service-connected foot disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5282 and 
5277.  Under Diagnostic Code 5277, which provides the 
criteria for evaluating symptomatic weak feet, the only 
schedular evaluation is a 10 percent evaluation.  Thus, an 
increased evaluation in excess of the veteran's current 10 
percent evaluation is not available under that diagnostic 
code.

Diagnostic Code 5282, which provides the criteria for 
evaluating disability due to hammertoes, provides a 10 
percent evaluation for hammertoe deformity of all toes of one 
foot.  Thus, an evaluation in excess of 10 percent under 
Diagnostic Code 5282 would require disability equivalent to 
hammertoe deformity of all toes of both feet.  The Board 
finds that bilateral constant pain in the feet, worse with 
use, with hammertoes of two of the 10 digits, may, resolving 
reasonable doubt in the veteran's favor, be considered 
equivalent to hammertoes of all 10 digits, so as to warrant a 
10 percent evaluation for each foot under Diagnostic Code 
5282.  38 U.S.C.A. § 5107(b).  

The Board notes that the highest schedular evaluation 
available under Diagnostic Code 5279, which provides the 
criteria for evaluation of anterior metatarsalgia (Morton's 
disease) is a 10 percent evaluation.  However, the Board 
notes that anterior metatarsalgia, which results from 
compression of the interdigital nerve by the 
metatarsophalangeal joint (STEDMAN'S MEDICAL DICTIONARY 1198 (26th 
ed. 1995)), affects a smaller area of the foot than the area 
apparently affected by plantar fasciitis in this veteran's 
case.  The Board also notes that, in addition to pain, the 
veteran has at least two hammertoes currently.  Evaluation of 
the veteran's disability by analogy under Diagnostic Code 
5279 would not address all of the veteran's service-connected 
symptomatology.  

Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for moderate injury of a foot, a 20 percent 
evaluation is warranted for moderately severe injury, and a 
30 percent evaluation is warranted for a severe foot injury.  
In this case, the Board finds that constant foot pain, 
accentuated on use, for which no effective therapy has been 
found, with hammertoes of two digits of the left foot, is 
equivalent to a moderate injury of each foot.  The Board 
finds that this symptomatology warrants a 10 percent 
evaluation for each foot, but no more.  

In particular, the Board notes that there is no evidence of 
marked deformity, limitation of motion, loss of structural or 
functional integrity, atrophy of the musculature, or other 
injury.  The Board finds that the veteran's disability 
picture is consistent with moderate injury of each foot, but 
is not so severe as to meet or approximate the criteria for a 
moderately severe injury of either foot.  

The Board must also consider whether an evaluation in excess 
of 20 percent for a bilateral foot disability, based on a 10 
percent evaluation for each foot, is available under any 
other regulatory criteria or diagnostic code.  The 
symptomatology described above would not warrant a rating in 
excess of 20 percent under Diagnostic Code 5276 (acquired 
flatfoot), since a 30 percent evaluation under that 
diagnostic code requires marked deformity and callosities 
bilaterally, as well as accentuated pain on manipulation and 
use, and the medical evidence in this does not show objective 
evidence of marked deformity.  

An evaluation in excess of 20 percent is not available under 
Diagnostic Codes 5279, 5280, or 5281.  No other diagnostic 
code used to evaluate foot disability is applicable, as there 
is no evidence in the medical record of claw foot (Diagnostic 
Code 5278) or malunion or nonunion of the metatarsal bones 
(Diagnostic Code 5273).  

An increased evaluation on the basis of pain is not 
warranted, as the veteran's current 20 percent evaluation is 
based, in large part, on the veteran's subjective complaints 
of pain.  Certainly, a 10 percent evaluation for each foot 
for plantar fasciitis may not be assigned under any 
diagnostic code without consideration of pain.  Since the 
current evaluation includes consideration of pain, increased 
evaluation in excess of 10 percent for each foot may not be 
assigned on the basis of pain.  38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 

There is no indication of record that the schedular criteria 
are inadequate to evaluate the veteran's disability.  There 
has been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of evidence of such factors, the Board finds that an 
increased evaluation on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1), is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt have been applied to warrant an increased evaluation, a 
10 percent evaluation for each foot, for bilateral plantar 
fasciitis.  The evidence is not in equipoise to warrant an 
evaluation in excess of 10 percent for each foot, so the 
provisions regarding reasonable doubt are not applicable to 
that determination.  Id.

ORDER

A 10 percent evaluation for each foot for bilateral plantar 
fasciitis with hammertoes, second and third digits, is 
granted, subject to laws and regulations governing monetary 
awards.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

